Citation Nr: 0530389	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-36 847	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

The veteran represented by:  The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from April 
1965 to May 1967.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from December 1998 and October 2000 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim of 
service connection for PTSD resulting from a sexual assault. 

In September 2005, she testified at a video-conference 
hearing before the undersigned Acting Veterans Law Judge 
(VLJ).  Prior to this, in April 2003, she testified at a 
hearing before a decision review officer (DRO) at the RO.  
The hearing transcripts issued following the above hearings 
are of record. 


FINDINGS OF FACT

1.  When the benefit of the doubt is resolved in the 
veteran's favor, the evidence suggests she was sexually 
harassed and assaulted during service.

2.  The veteran's PTSD has been diagnosed and medically 
attributed to sexual trauma during service. 



CONCLUSION OF LAW

The veteran's PTSD was incurred or aggravated during service.  
38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.159, 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), was signed into law on November 9, 
2000.  Implementing regulations were created, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  

Since the Board is granting the veteran's claim, in full, 
there is no need to discuss whether there has been compliance 
with the notice and duty to assist provisions of the VCAA 
because, even if there has not been, it is merely 
inconsequential and, therefore, at most harmless error.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993).  See, too, Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); Pelegrini v. Principi, 
18 Vet. App. 112, 120 - 21 (2004) (Pelegrini II) (withdrawing 
its' decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) (Pelegrini I)).

Governing Statutes and Regulations

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This requires a 
finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis in accordance with 38 
C.F.R. § 4.125(a) (the diagnosis must conform to DSM-IV and 
be supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 
10 Vet. App. 128, 137-138 (1997).

When there is a current diagnosis of PTSD, as in this case, 
the sufficiency of the claimed in-service stressor is 
presumed.  Cohen, 10 Vet. App. at 144.  Nevertheless, 
credible evidence that the claimed in-service stressor 
actually occurred is still required.  38 C.F.R. § 3.304(f).  
And credible supporting evidence of the actual occurrence of 
an in-service stressor cannot consist solely of after-the-
fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).  Corroboration does not require, 
however, "that there be corroboration of every detail...."  
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  See, too, 
Pentecost v. Principi, 16 Vet. App. 124 (2002).

38 C.F.R. § 3.304(f)(3), as amended on March 7, 2002, 
provides, in part, that as to claims for service connection 
for PTSD based on an in-service personal assault:

[E]vidence from sources other than the veteran's 
service records may corroborate the veteran's 
account of the stressor incident.  Examples of 
such evidence include, but are not limited to:  
records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or 
tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type 
of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor 
include, but are not limited to:  a request for a 
transfer to another military duty assignment; 
deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  
VA will not deny a PTSD claim that is based on 
in-service personal assault without first 
advising the claimant that evidence from sources 
other than the veteran's service records or 
evidence of behavior changes may constitute 
credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential 
sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate 
medical or mental health professional for an 
opinion as to whether it indicates that a 
personal assault occurred.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the benefit-of-the-doubt 
doctrine").  

Legal Analysis

The veteran claims that she was sexual harassed by one of her 
supervisors while she was stationed at the Naval Air 
Technical Training Center (NATTC) in Memphis, Tennessee.  She 
says that he coerced her into an unwanted sexual relationship 
by threatening to give her a bad evaluation if she did not 
"cooperate."  The situation lasted 2 or 3 months around 
September 1965, and ended when she was transferred to another 
building.  

As further discussed below, VA outpatient treatment (VAOPT) 
records indicate the veteran currently has a diagnosis of 
PTSD.  Specifically, the Board notes that a January 2002 
report from a VA doctor has attributed her PTSD to the sexual 
trauma she experienced during the Navy.  So the remaining 
question is whether there is credible evidence corroborating 
the occurrence of this stressor during service.  See 38 
C.F.R. § 3.304(f); Moreau, 9 Vet. App. at 396.

The veteran's service medical records (SMRs) and her 
personnel records are negative for any particular mention of 
sexual harassment or assault.  However, a July 1966 note 
indicates she had a neuropsychiatric appointment arranged 
through Chaplain Sessions, and that it was recommended by Dr. 
Schaffer that she return to the next appointment with her 
husband.  An August 1966 note indicates she had seen Dr. 
Schaffer on a weekly basis, and had been "discharged" after 
several weeks.  An October 1966 note indicates she complained 
of weight gain, depression, difficulty sleeping, and 
irregular menstruation.  The clinical impression was 
depression and immature reaction.  She returned to the 
neuropsychiatric clinic and was given Pertofrane (e.g. an 
anti-depressant).  There is no further mention of any 
psychiatric treatment during service.

After the veteran's separation from service in May 1967, she 
says she continued to seek psychiatric treatment, and was 
hospitalized on several occasions.  The RO attempted to 
obtain records to substantiate this treatment, but most of 
the treating facilities she identified indicated that they 
did not retain records dating back that far.  The RO was able 
to obtain records from Baton Rouge Hospital dated in November 
1988, and Glenbeigh of Miami dated in June 1990.  These 
records indicate a childhood history of sexual abuse by her 
uncle and physical abuse by her mother.  The records also 
note abuse by her first and second husbands.  There was no 
mention of a sexual assault during her military service.  She 
was diagnosed with depression, bulimia nervosa, insomnia, 
caffeinism and nicotinism.  

The veteran's brother submitted a statement on her behalf.  
He said that her personality changed after she separated from 
the Navy.  Prior to service, she was happy, had many friends, 
and engaged in numerous social activities.  After service, he 
says she began demonstrating erratic behavior, would 
disappear for periods of time, went through periods of 
drinking heavily, and was depressed.  Her son also submitted 
a statement outlining her trouble with depression and alcohol 
during his childhood.  

In addition, in June 2001, the veteran's ex-husband (R.E.L.) 
submitted a statement on her behalf.  He said that before 
they married, she told him that she had been forced to do 
things by her immediate supervisor in the Navy and that she 
had problems with intimacy because of this.  He said she 
often felt trapped, did not like being kissed, and avoided 
sex.  He said that she would not discuss the details of what 
had happened to her in the Navy.  He said she became 
reclusive, had mood swings, and went on drinking binges.  As 
her behavior became more extreme, he said she began to seek 
psychiatric treatment in 1978 or 1979. 

In January 2002, Dr. Garrison, a psychologist at the VA 
Medical Center (VAMC) in Bay Pines, Florida, submitted a 
letter on behalf of the veteran.  The doctor considered her 
history of childhood sexual abuse, but did not believe this 
incident had long-standing effects on her functioning.  The 
doctor based this opinion on the fact that she reported doing 
very well during her childhood and adolescence.  The doctor 
further opined, "[i]t is very clear in my opinion [sic] 
current symptoms of PTSD are directly related to the sexual 
trauma she suffered in the military."

The veteran has provided written statements and oral 
testimony outlining the events surrounding the sexual 
harassment and assault she claims occurred during service.  
These accounts have been detailed and consistent with the 
information she has given her treating physicians.  Although 
there is no evidence directly corroborating these events, 
there is also no evidence that discounts them.  Furthermore, 
her SMRs indicate she sought counseling during service and 
was treated for depression.  The Board also finds her ex-
husband's statement to be very persuasive.


In this case, the Board finds that the evidence for and 
against service connection is evenly balanced (i.e., in 
relative equipoise).  So the benefit of the doubt will be 
resolved in the veteran's favor and the claim for service 
connection will be granted.  See 38 U.S.C.A. § 5107(b).    


ORDER

The claim for service connection for PTSD is granted.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


